DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Previous rejection of Claims 16-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s Amendments filed 12/27/2021.  However, Applicant’s Amendments filed 12/27/2021 raised new issues that introduced a new grounds of rejection as detailed below.

Claims 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the device to be charged" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 17-20 are rejected based on their dependency to Claim 16 for the reason stated above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., hereinafter Lee, US Publication No. 2016/0268833.

Regarding Claim 1, Lee teaches a wireless charging device, comprising:
a voltage conversion circuit (Lee Fig. 6 and paragraph [0195], see DC-AC converting circuit), configured to receive an input voltage and convert the input voltage to obtain an output voltage and an output current of the voltage conversion circuit (Lee paragraphs [0195]-[0197], wherein the DC-AC converting circuit receives an input voltage from a power supply device and converts it into an output voltage and current for wireless transmission);
a wireless transmitter circuit (Lee Fig. 6 and paragraph [0196], see first coil), configured to transmit an electromagnetic signal according to the output voltage and the output current of the voltage conversion circuit to perform wireless charging on a device to be charged (Lee paragraph [0196], wherein the first coil transmits a wireless signal according to the voltage and current output by the DC-AC converting circuit to charge a wireless power reception device); and
a communication control circuit (Lee paragraph [0198], see wireless communication module), configured to perform wireless communication with the device to be charged during the wireless charging (Lee paragraph [0198], wherein wireless communication is performed between the wireless power supply device and the wireless power reception device), to adjust a transmitting power of the wireless transmitter circuit, such that the transmitting power of the wireless transmitter circuit matches at least one of a charging voltage or a charging current presently required by a battery (Lee paragraph [0205], wherein the wireless power reception device communicates with the wireless power supply device to request certain voltages/currents based on certain conditions, e.g. a level of battery charge or a state of an external electronic device),
wherein the wireless charging device supports a first wireless charging mode and a second wireless charging mode, wherein a charging speed of the wireless charging device charging the device to be charged in the first wireless charging mode is greater than a charging speed of the wireless charging device charging the device to be charged in the second wireless charging mode (Lee paragraphs [0165]-[0167], wherein multiple charging modes, e.g. fast and normal, are supported); 
wherein the communication control circuit is configured to communicate with the device to be charged to negotiate performing the wireless charging in the first wireless charging mode or in the second wireless charging mode (Lee paragraph [0176], wherein the charging mode is set based on communications between the wireless power supply device and the wireless power reception device),
wherein the communication control circuit is configured to perform handshake communication with the device to be charged, control the wireless charging device to charge the device to be charged in the first wireless charging mode when the handshake communication succeeds, and control the wireless charging device to charge the device to be charged in the second wireless charging mode when the handshake communication fails (Lee paragraphs [0182]-[0183], wherein the failure of the communication between the wireless power supply device and the wireless power reception device in adjusting the charging power to the higher power mode results in charging at the normal power mode).

Regarding Claim 2, Lee further teaches a charging interface, configured to be coupled to a power supply device, wherein the input voltage of the voltage conversion circuit is a voltage provided by the power supply device via the charging interface (Lee Fig. 6 and paragraph [0193], see interface that couples the power supply device to the DC-AC converting circuit); 
wherein the communication control circuit is further configured to communicate with the power supply device to adjust at least one of an output voltage or an output current of the power supply device, thereby adjusting the transmitting power of the 

Regarding Claim 3, Lee further teaches wherein the communication control circuit is configured to: 
receive an adjustment message sent by the device to be charged, the adjustment message being configured to instruct the communication control circuit to adjust at least one of the output voltage or the output current of the power supply device (Lee paragraphs [0170] and [0176], wherein the wireless power reception device may request different supply voltages from the wireless power supply device).

Regarding Claim 4, Lee further teaches wherein the output current of the power supply device is constant direct current, pulsating direct current or alternating current (Lee paragraph [0163], wherein the power supply device provides DC power); 
wherein the power supply device is an adapter, a power bank or a computer (Lee paragraphs [0112] and [0163], wherein the power supply device is an adapter that adapts AC power into DC power).

Regarding Claim 5, Lee further teaches a power supply circuit, configured to receive an alternating current input from outside, and generate an output voltage and an output current of the power supply circuit according to the alternating current, wherein 

Regarding Claim 6, Lee further teaches wherein the present charging stage of the battery comprises at least one of a trickle charging stage, a constant voltage charging stage, and a constant current charging stage (Lee paragraph [0205], wherein a constant voltage charging stage is utilized).

Regarding Claim 7, Lee further teaches wherein the communication control circuit is configured to: 
in the constant voltage charging stage of the battery, perform wireless communication with the device to be charged to adjust the transmitting power of the wireless transmitter circuit, such that a charging voltage of the battery matches a charging voltage corresponding to the constant voltage charging stage (Lee paragraph [0205], wherein the voltage is adjusted and fixed to match the voltage requested by the wireless power reception device); and 
in the constant current charging stage of the battery, perform wireless communication with the device to be charged to adjust the transmitting power of the wireless transmitter circuit, such that a charging current of the battery matches a charging current corresponding to the constant current charging stage (Lee paragraphs 

Regarding Claim 8, Lee further teaches wherein the communication control circuit is further configured to receive battery status information sent by the device to be charged, and adjust the transmitting power of the wireless transmitter circuit according to the battery status information, wherein the battery status information comprises at least one of a present electric quantity or a present voltage of the battery (Lee paragraphs [0205]-[0206], wherein based on received information communicated from the wireless power reception device including a level of battery charge, the power supplied is changed).

Regarding Claim 9, Lee further teaches wherein the wireless communication between the communication control circuit and the device to be charged is bidirectional wireless communication (Lee paragraph [0197], wherein communications are performed in both directions); 
wherein the communication control circuit is configured to perform wireless communication with the device to be charged based on Bluetooth, WiFi or backscatter modulation (Lee paragraph [0198], wherein communications may be performed using BLE).


temperature information of the battery;
information indicating a peak value or a mean value of at least one of a charging voltage or a charging current of the battery; 
information indicating entering overvoltage protection or overcurrent protection; and 
power transmission efficiency information, configured to indicate a power transmission efficiency between the wireless transmitter circuit and the device to be charged (Lee paragraph [0296], wherein the charging power is controlled based on the communicated temperature of the battery).

Regarding Claim 14, Lee further teaches wherein the communication control circuit is further configured to control the wireless charging device to charge the device to be charged in the first wireless charging mode or in the second wireless charging mode according to a temperature of the battery (Lee paragraph [0296], wherein the charging power is controlled based on the temperature of the battery).

Regarding Claim 15, Lee further teaches wherein the wireless charging device is a wireless charging base (Lee paragraph [0112], wherein the wireless power supply device may be a charging pad).

Regarding Claim 16, Lee teaches a method for wireless charging, applicable to a wireless charging device supporting a first wireless charging mode and a second wireless charging mode, wherein a charging speed of the wireless charging device charging the device to be charged in the first wireless charging mode is greater than a charging speed of the wireless charging device charging the device to be charged in the second wireless charging mode (Lee paragraphs [0165]-[0167], wherein multiple charging modes, e.g. fast and normal, are supported), the method comprising: 
converting an input voltage to obtain a converted output voltage and output current (Lee paragraphs [0195]-[0197], wherein the DC-AC converting circuit receives an input voltage from a power supply device and converts it into an output voltage and current for wireless transmission); 
transmitting an electromagnetic signal according to the converted output voltage and output current to perform wireless charging on a device to be charged (Lee paragraph [0196], wherein the first coil transmits a wireless signal according to the voltage and current output by the DC-AC converting circuit to charge a wireless power reception device); 
during the wireless charging, performing wireless communication with the device to be charged (Lee paragraph [0198], wherein wireless communication is performed between the wireless power supply device and the wireless power reception device) to adjust a transmitting power of the electromagnetic signal, such that the transmitting power of the electromagnetic signal matches at least one of a charging voltage or a charging current presently required by a battery in the device to be charged (Lee paragraph [0205], wherein the wireless power reception device communicates with the wireless power supply device to request certain voltages/currents based on certain conditions, e.g. a level of battery charge or a state of an external electronic device); and
communicating with the device to be charged to negotiate performing the wireless charging in the first wireless charging mode or in the second wireless charging mode (Lee paragraph [0176], wherein the charging mode is set based on communications between the wireless power supply device and the wireless power reception device), comprising:
performing handshake communication with the device to be charged (Lee paragraph [0182], wherein communications are performed between the wireless power supply device and the wireless power reception device); 
controlling the wireless charging device to charge the device to be charged in the first wireless charging mode when the handshake communication succeeds (Lee paragraphs [0182]-[0183], wherein charging is set to the fast charging when communications are successful); and 
controlling the wireless charging device to charge the device to be charged in the second wireless charging mode when the handshake communication fails (Lee paragraphs [0182]-[0183], wherein the failure of the communication between the wireless power supply device and the wireless power reception device in adjusting the charging power to the higher power mode results in charging at the normal power mode).


the method further comprises: 
communicating with the power supply device to adjust at least one of an output voltage or an output current of the power supply device, thereby adjusting the transmitting power of the electromagnetic signal (Lee paragraphs [0165] and [0170], wherein communications are performed between the wireless power supply device and the power supply device to adjust the supplied voltage based on communications with the wireless power reception device), 
wherein during the wireless charging, performing wireless communication with the device to be charged to adjust the transmitting power of the electromagnetic signal, comprises:
receiving an adjustment message sent by the device to be charged, where the adjustment message is configured to instruct adjusting at least one of the output voltage or the output current of the power supply device (Lee paragraphs [0170] and [0176], wherein the wireless power reception device may request different supply voltages from the wireless power supply device).

Regarding Claim 18, Lee further teaches receiving an alternating current input from outside, and generating the input voltage according to the alternating current (Lee paragraph [0163], wherein the power supply device receives an AC power and converts 

Regarding Claim 19, Lee further teaches wherein the present charging stage of the battery comprises at least one of a trickle charging stage, a constant voltage charging stage, and a constant current charging stage (Lee paragraph [0205], wherein a constant voltage charging stage is utilized); 
wherein during the wireless charging, performing wireless communication with the device to be charged to adjust the transmitting power of the electromagnetic signal, such that the transmitting power of the electromagnetic signal matches at least one of the charging voltage or charging current required by the present charging stage of the battery, comprises: 
in the constant voltage charging stage of the battery, performing wireless communication with the device to be charged to adjust the transmitting power of the electromagnetic signal, such that the charging voltage of the battery matches a charging voltage corresponding to the constant voltage charging stage (Lee paragraph [0205], wherein the voltage is adjusted and fixed to match the voltage requested by the wireless power reception device); and 
in the constant current charging stage of the battery, performing wireless communication with the device to be charged to adjust the transmitting power of the electromagnetic signal, such that the charging current of the battery matches a charging current corresponding to the constant current charging stage (Lee paragraphs [0205]-

Regarding Claim 20, Lee further teaches receiving battery status information sent by the device to be charged, and adjusting the transmitting power of the electromagnetic signal according to the battery status information, wherein the battery status information comprises at least one of a present electric quantity or a present voltage of the battery (Lee paragraphs [0205]-[0206], wherein based on received information communicated from the wireless power reception device including a level of battery charge, the power supplied is changed).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 10 above, and further in view of Kim et al., hereinafter Kim, US Publication No. 2014/0084858.


Kim teaches wherein the communication information comprises the power transmission efficiency information, and the communication control circuit is further configured to determine an adjustment magnitude of the transmitting power of the wireless transmitter circuit according to the power transmission efficiency information (Kim paragraphs [0082]-[0087], wherein the transmitting current and power is adjusted based on received information including power transmission efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Kim to apply the known the known technique of adjusting output power of a wireless charger based on transmission efficiency as taught by Kim to improve on the wireless charger as taught by Lee, yielding the predictable results of more reliable and accurate charging.

Response to Arguments

Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.


Examiner first directs Applicant to Lee paragraphs [0182]-[0183], wherein communications are performed between the between the wireless power supply device and the wireless power reception device in order to negotiate the power transmission mode, i.e. fast or normal charging.  This negotiation is the handshake communication, and the success or failure of the handshake communication is interpreted to be the success or failure to negotiate charging at the faster speed.  This is shown for example in Lee Figs. 13-14 and paragraphs [0265]-[0290], wherein communications are held to negotiate the charging speed, including identifying information such as charging speed capabilities.  Failure or inability of the wireless power supply device to supply the fast charging speed results in a failure of the negotiation, i.e. the handshake communication, and a normal charging speed is subsequently supplied.  This meets the claim limitations as currently claimed, and Applicant’s arguments are therefore not persuasive and the rejection is maintained.

Applicant’s remaining arguments regarding the remaining independent and dependent claims have been fully considered but are not persuasive for the reasons stated above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.